[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE PLAINTIFFS' MOTION TO COMPEL
The defendant is ordered to produce its experts for deposition in accordance with the following schedule:
Robert Simpson:      August 22, 1997
Dr. John Adams:      August 22, 1997
Kenneth Laughery:    September 4, 1997
Alan Carey:          September 10, 1997
Neil Woods:          September 12, 1997
Frederick Brooks:    September 15, 1997
The remaining experts, Dr. Stephen Beck, Mark Lukas, Dr. CT Page 9296 Charles Upsahl and Mona Ludoff, must all be made available for deposition no later than October 10, 1997.
The defendant is also ordered to provide, no later than September 30, 1997, a list of the names and last known addresses of its employees who were in the area of the subject incident between July 23 and 26, 1991.
Jonathan E. Silbert, Judge